Title: To Thomas Jefferson from David Watson, [before 28 October 1781]
From: Watson, David
To: Jefferson, Thomas


        [Monticello, before 28 Oct. 1781.] Watson would be “much obleadged” if TJ would consider his state, for he is “full of want” and has not “Any Spair Clothing to Change my Self.” He [had been given?] “sume Stockings … publicklly” which caused him “very much Concern: as I have a Spirit above thos things although Never So poor: has Come of Good people and good principle is Sorey to be Accomodated by Neagros.”
      